



Exhibit 10.1


Summary of 2017 Nonemployee Director Compensation Program
IHS Markit Ltd.


Director Compensation


Our nonemployee directors receive compensation for their service on our Board of
Directors. Each of our nonemployee directors receives annual cash retainers and
equity awards, as described in the table below. The retainers received by the
nonemployee directors may be converted into deferred stock units.


Annual Director Compensation
 
$
Board Retainer
 
90,000
Lead Independent Director Retainer
 
50,000
Committee Chair Retainer:
 
 
Nominating and Governance Committee
 
17,500
All Other Committees
 
30,000
Annual Equity Award (1)
 
180,000
 
 
 
(1) On the day of the Company’s annual general meeting of shareholders each
year, each nonemployee director shall receive an award consisting of restricted
stock units whose underlying shares shall have, on the date of grant, a fair
market value equal to $180,000. Such awards will vest one year from the grant
date. Directors may choose to defer receipt of the shares underlying the RSUs
until after their termination of service.



All equity awards for nonemployee directors will be issued pursuant to the IHS
Markit Ltd. 2014 Equity Incentive Award Plan.


We provide liability insurance for our directors and officers. In addition, our
nonemployee directors are reimbursed for reasonable expenses.





